Citation Nr: 0803616	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to exposure to asbestos.  

2.  Entitlement to service connection for a gastrointestinal 
disability, to include gastrectomy and vagotomy.  

REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1954 to February 
1957.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 decision by 
the RO which, in part, denied the veteran's request to reopen 
the claims of service connection for a respiratory disorder, 
to include as due to exposure to asbestos, and service 
connection for a gastrointestinal disability, to include 
gastrectomy and vagotomy.  In February 2006, the Board 
reopened the claims and remanded the appeal for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran provided testimony at a Board hearing in November 
2005; the Acting Veterans Law Judge who presided at this 
hearing is no longer at the Board.  In a letter received in 
November 2007, the veteran requested another personal hearing 
before a member of the Board at the RO.  The veteran also 
indicated that he would accept a videoconference hearing in 
lieu of a travel Board hearing.  

Inasmuch as the veteran's request for a hearing was received 
within 90 days of certification of his appeal to the Board, 
the appeal is referred back to the RO for appropriate action 
as provided for under 38 C.F.R. § 20.1304(a) (2007).  

Accordingly, this case must be REMANDED to the RO for the 
following actions:  

Based on the earliest available date, the 
veteran should be scheduled for either a 
Travel Board hearing or a videoconference 
hearing before a member of the Board, as 
soon as practicable.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

